DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler (US 2017/0080758) and further in view of Maeda (US 4,047,552, newly cited).
As best depicted in Figure 2, Spinnler is directed to a heavy duty tire construction comprising a pair of protective layers 61,62 (layer 61 is radially innermost protective layer) formed with steel cords inclined at least equal to 10 degrees with respect to a tire circumferential direction and a pair of working layers 51,52 (layer 51 is radially innermost working layer) formed with steel cords inclined less than 60 degrees with respect to a tire circumferential direction (Paragraphs 40 and 41).  Spinnler further teaches that (a) said protective layers are formed with elastic steel cords having a modulus between 40 GPa and 150 GPa and (b) said working layers are formed with inelastic steel cords having a modulus between 150 GPa and 200 GPa (Paragraphs 24-27).     
In terms of the diameter of the protective cords, Spinnler teaches an exemplary embodiment in which filaments having a diameter of 0.26 mm are used (Paragraph 68).  While the reference fails to expressly teach a range of overall cord diameters, it is well taken that cord dimensions, as well as additional dimensions, are highly dependent on the tire size and 
Also, regarding claim 1, the claimed spacings are consistent with those that are commonly used in a wide variety of tire belt layers.  Maeda provides one example of a similar heavy duty tire construction comprising belt layers formed with metal cords inclined at less than 25 degrees.  Maeda further teaches that a distance between metal cords (center to center distance corresponds with W+d) is between 1.2 and 1.75 times a cord diameter d (Column 4, Lines 6+).  Maeda states that such a relationship, among other things, promotes wear resistance.  In such an instance, all of the disclosed relationships are encompassed by the claimed range of at least 1.2.  One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate the relationship taught by Maeda in the tire of Spinnler for the benefits detailed above.  It is emphasized that Maeda is generic to metal cord-containing belt layers in heavy duty tire constructions, wherein said cords are inclined at less than 25 degrees- this structure is consistent with that of Spinnler.      
 Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed relationships.  For example, the cord construction, the cord modulus, the cord diameter, the axial spacing between cords, and the axial width of the radially innermost working layer are varied between the comparative example and the inventive example and as 
With respect to claim 2, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common cord diameters, including those between 3 mm and 6 mm (highly dependent on the intended use of the tire and ultimately the tire size).
Regarding claim 3, Maeda teaches a preferred relationship between 1.25 and 1.40 and all of these values fall within the claimed range.  It is further noted that the disclosure of Maeda is not specific to a single cord diameter (as evidenced by the relationship including cord diameter d), suggesting that said relationship would be applicable to a wide range of cord diameters. 
With respect to claim 8, Spinnler teaches a preferred range between 15 and 45 degrees (Paragraph 22).
As to claim 9, protective layer 61 is wider than layer 51 and such corresponds with a ratio greater than 1.  One of ordinary skill in the art at the time of the invention would have found the claimed range obvious given the general depiction detailed above (general disclosure of Spinnler fully encompasses the claimed range).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratios.	

With respect to claim 11, the tire of Spinnler includes a radially innermost protective layer 61 and a radially outermost protective layer 62.
As to claim 12, layers 71 and 72 can be viewed as the claimed hooping layers (exemplary tire construction comprises cords inclined at 8 degrees- Paragraph 70).     
4.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinnler and Maeda as applied in claim 1 and further in view of Barguet (US 2013/0199690). 
	As detailed above, Spinnler is directed to heavy duty tire constructions comprising protective reinforcing plies, wherein said plies are formed with elastic metal cords (commonly recognized as high elongation cords).  In such an instance, though, Spinnler fails to suggest the claimed cord construction. 
	In any event, the claimed cord constructions are consistent with those that are conventionally used in belt layers having high elongation cords, as shown for example by Barguet (Abstract and Paragraph 14).  Looking at Figure 1, for example, the disclosed cord has 4 strands (parameter N of the claimed invention) and each strand comprises 4 core filaments (parameter M of the claimed invention) and 8 sheath filaments (parameter K of the claimed invention).  Looking at Figure 2, for example, the disclosed cord has 4 strands and each strand comprises 4 core filaments and 9 sheath filaments.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious .
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It  is further noted that Maeda is applied in light of Applicant’s arguments regarding the Official Notice taken in the Non-Final Rejection.  It is emphasized that Maeda teaches a relationship that includes the cord diameter d, suggesting that said relationship is applicable to a wide variety of cord diameters (and metal materials).  More particularly, there is a reasonable expectation of success when including the relationship of Maeda in the tire of Spinnler formed with cords having diameters of at least 3 mm (benefits of wear resistance appear to result in a wide variety of cord diameters as long as the disclosed relationship is satisfied).   
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 17, 2022